NO. 12-19-00326-CV

                        IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

WILLIAM D. WALLER, JR.,                                 §       APPEAL FROM THE 2ND
APPELLANT


V.                                                      §      JUDICIAL DISTRICT COURT

SUSAN WALLER, DOROTHY REID
WALLER, AND WALLER MEDIA, LLC,
APPELLEES                                               §       CHEROKEE COUNTY, TEXAS

                                    MEMORANDUM OPINION
        William D. Waller, Jr. (Bill), acting pro se, appeals from an adverse summary judgment
rendered in favor of Susan Waller, Dorothy Reid Waller, and Waller Media, LLC in Bill’s suit to
recover on a debt. In two issues, Bill asserts the trial court erred in granting Appellees’ motion for
summary judgment and denying his motion for summary judgment. We affirm.


                                            BACKGROUND
        Dorothy Reid Waller, Bill’s mother, owns Waller Media. Susan is Bill’s sister. Until
August 2016, Bill was an employee of Waller Media. The parties had a falling out in the summer
of 2016, leading to Bill’s first lawsuit, filed in November 2016, one he describes as “predicated on
acts of reputational harm . . . .” He named Dorothy, Susan, and another sister, Alicia Tennison, as
defendants in the first suit. Two years later, while the first suit was still pending in the trial court,
Bill filed his second lawsuit. In it he alleged that defendants Dorothy, Susan, and Waller Media,
Appellees herein, owe him money based on a sworn account, or a contract, or in quantum meruit.
Bill also alleged that Waller Media is the alter ego of Dorothy and Susan. While the second suit
was pending, the trial court rendered summary judgment against Bill in the first suit, on May 1,
2019.
         In the second suit, Bill moved for summary judgment on his cause of action for suit on a
sworn account. Appellees moved for summary judgment on all of Bill’s causes of action based
solely on the affirmative defense of res judicata. On June 4, 2019, the trial court granted Appellees’
motion and ordered that Bill take nothing in the second suit. Bill appealed the judgment in each
of his two suits separately. This court disposed of the appeal in the first suit by affirming in part
and reversing and remanding in part. See Waller v. Waller, No. 12-19-00226-CV, 2020 WL
3026342 (Tex. App.―Tyler June 5, 2020, no pet. h.) (mem. op., not designated for publication).
The case now before us is the appeal of Bill’s second lawsuit.


                                            RES JUDICATA
         In his first issue, Bill contends the trial court erred in granting Appellees’ motion for
summary judgment. He asserts that Appellees failed to establish the elements of their affirmative
defense of res judicata.
Standard of Review and Applicable Law
         We review the trial court’s decision to grant summary judgment de novo. Tex. Mun.
Power Agency v. Pub. Util. Comm’n, 253 S.W.3d 184, 192 (Tex. 2007). The movant for
traditional summary judgment has the burden of showing that there is no genuine issue of material
fact and it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c); Mann Frankfort
Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). When a defendant
moves for summary judgment on an affirmative defense, it must prove all the essential elements
of its defense as a matter of law. Ryland Group, Inc. v. Hood, 924 S.W.2d 120, 121 (Tex. 1996)
(per curiam). Once the defendant establishes a right to summary judgment as a matter of law, the
burden shifts to the plaintiff to present evidence raising a genuine issue of material fact, thereby
precluding summary judgment. See City of Houston v. Clear Creek Basin Auth., 589 S.W.2d
671, 678-79 (Tex. 1979). Review of a summary judgment requires that the evidence be viewed in
the light most favorable to the nonmovant. Town of Shady Shores v. Swanson, 590 S.W.3d 544,
551 (Tex. 2019).       We indulge every reasonable inference and resolve any doubts in the
nonmovant’s favor. Ernst & Young, L.L.P. v. Pac. Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex.
2001).
         Res judicata precludes relitigation of claims that have been finally adjudicated, or that arise
out of the same subject matter and that could have been litigated in the prior action. Amstadt v.

                                                   2
U.S. Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996). It requires proof of the following elements:
1) a prior final judgment on the merits by a court of competent jurisdiction; 2) identity of parties
or those in privity with them; and 3) a second action based on the same claims as were raised or
could have been raised in the first action. Id.
Identity of Parties
        Because Susan and Dorothy, defendants in this suit, were also parties to the first suit, they
have met the privity element of their res judicata defense. See id. Waller Media, however, was
not a party to the first suit. Therefore, we must ascertain whether it was in privity with the
defendants in the first suit.
        There is no general definition of privity that can be automatically applied in all res judicata
cases. Getty Oil Co. v. Ins. Co. of N. Am., 845 S.W.2d 794, 800 (Tex. 1992). A nonparty can be
in privity, or sufficiently close to a party in the prior suit as to justify issue preclusion, in at least
three ways: 1) by controlling an action that resulted in a judgment even if it was not a party to it;
2) by having its interests represented by a party to the action; or 3) by acting as a successor in
interest, deriving his claims through a party to the prior action. See Amstadt, 919 S.W.2d at 653.
Privity may exist if the parties share an identity of interests in the basic legal right that is the subject
of the litigation. See id.
        Attached to Appellees’ answer is Dorothy’s verification in which she states she is
authorized to verify the answer on behalf of Waller Media, LLC., indicating privity between
Dorothy and Waller Media. In his petition, Bill asserts that Dorothy is president and sole owner
of Waller Media, LLC. He also asserts that Susan was an employee of Waller Media, LLC, that
she “took control” of Waller Media, and she is Dorothy’s attorney-in-fact and agent under a
durable general power of attorney. He alleges that Waller Media is the alter ego of Susan and
Dorothy. This alleged alter ego relationship is sufficient to establish privity between Waller Media
and the other two Appellees. See Flores v. Bodden, 488 Fed. Appx. 770, 779 (5th Cir. 2012) (per
curiam) (rejecting alter ego’s argument that he was not in privity with corporation sued in prior,
separate trial). Appellees met their burden to show privity of parties for purposes of their res
judicata defense.
Prior Final Judgment
        To establish their affirmative defense of res judicata, Appellees had to prove a prior final
judgment on the merits with respect to Bill’s claims in his second lawsuit. See Amstadt, 919
3
S.W.2d at 652. Here, at the time the trial court ruled on Appellees’ motion for summary judgment
in the second suit, there was a final judgment in the first suit. Ordinarily, when reviewing a
summary judgment, we consider the record as it was at the time the trial court rendered judgment.
See Medlock v. Comm’n for Lawyer Discipline, 24 S.W.3d 865, 871 (Tex. App.―Texarkana
2000, no pet.). However, because the first judgment did not survive appeal intact, we must
consider the effect of the first case’s posture post-appeal.
       In reviewing Bill’s first suit, this court determined that the trial court’s judgment was
erroneous in part. We reversed the judgment to the extent it disposed of Bill’s causes of action for
defamation and conspiracy against Susan and Alicia and remanded the cause to the trial court. See
Waller, 2020 WL 3026342, at *16. A reversed judgment is ineffective. Phillips v. Bramlett, 407
S.W.3d 229, 238 (Tex. 2013). Thus, the portion of the trial court’s judgment that we reversed is
nullified, leaving the judgment as to that portion as if it had never been rendered. See Flowers v.
Flowers, 589 S.W.2d 746, 748 (Tex. Civ. App.―Dallas 1979, no writ). Therefore, on the causes
of action for defamation and conspiracy against Susan and Alicia, there is no judgment in effect,
and the parties occupy the same position on these causes as they occupied before the trial court’s
judgment was rendered. See Cessna Aircraft Co. v. Aircraft Network, LLC, 345 S.W.3d 139, 145
(Tex. App.―Dallas 2011, no pet.). When an appellate court reverses the first judgment, the
finality necessary for claim or issue preclusion is eliminated. J.J. Gregory Gourmet Servs., Inc.
v. Antone’s Imp. Co., 927 S.W.2d 31, 34 (Tex. App.―Houston [1st Dist.] 1995, no writ).
       We turn our inquiry to the portion of the first judgment that remains final. In the first suit,
Bill did not sufficiently allege any cause of action against Dorothy thus, we affirmed the part of
the judgment that ruled in Dorothy’s favor. Waller, 2020 WL 3026342, at *16. The final judgment
in favor of Dorothy in the first suit satisfies the first element of res judicata as to Dorothy in the
second suit.
       We affirmed the trial court’s judgment as to Bill’s intentional infliction of emotional
distress cause of action because it merely duplicated his defamation claim, which is still viable.
Id. at *14. The gravamen of the complaint is the same as the defamation claim; that is, the facts
that formed the basis of the intentional infliction of emotional distress claim form Bill’s defamation
claim. There is not yet a final judgment on the merits of the defamation claim. Therefore, the
portion of the first suit’s judgment affirming the intentional infliction of emotional distress cause



                                                  4
of action cannot be used to satisfy the first prong of res judicata requirements because the cause of
action was essentially mislabeled.
           Additionally, we affirmed the trial court’s judgment as to Bill’s invasion of privacy cause
of action because he failed to allege all the elements of that cause of action. Id. at 13. To determine
if Appellees can rely on the affirmance of the judgment on this cause of action, we must first
consider the same claim requirement of res judicata as it applies in this case.
Same Claims
           To prove their affirmative defense of res judicata, Appellees also had to show that the
second suit was based on the same claims as were raised or could have been raised in Bill’s first
suit. See Amstadt, 919 S.W.2d at 652. Under the transactional approach followed in Texas, we
look to whether the subsequent claim or cause of action arises out of the same subject matter as
the original suit. See Citizens Ins. Co. of Am. v. Daccach, 217 S.W.3d 430, 449 (Tex. 2007). A
final judgment on an action extinguishes the right to bring suit on the transaction, or series of
connected transactions, out of which the action arose. Id. A determination of what constitutes the
subject matter of a suit necessarily requires an examination of the factual basis of the claim or
claims in the prior litigation. Barr v. Resolution Trust Corp., 837 S.W.2d 627, 630 (Tex. 1992).
It requires an analysis of the factual matters that make up the gist of the complaint, without regard
to the form of action. Id. The determination is to be made pragmatically, giving weight to such
considerations as whether the facts are related in time, space, origin, or motivation, whether they
form a convenient trial unit, and whether their treatment as a trial unit conforms to the parties’
expectations or business understanding or usage. Id. at 631. The critical issue is whether the two
actions under consideration are based on the same nucleus of operative facts, rather than the type
of relief requested, substantive theories advanced, or types of rights asserted. In re Paige, 610
F.3d 865, 872 (5th Cir. 2010).
           In the first suit, regarding his invasion of privacy complaint, Bill explained that he was the
“IT Manager of Waller Media.” He alleged that his workstation was in the engineering office at
Waller Media. On August 1, 2016, he alleged, his employment was terminated, and Susan took
control of Waller Media. He also alleged that Susan confiscated his computer, accessed the
personal information stored on the computer, and disclosed that personal information to third
parties.



                                                     5
       In the second case, Bill asserted a cause of action for suit on a sworn account, and
alternatively breach of contract or quantum meruit. His claims are based on 1) expenditures he
made on behalf of Waller Media while employed there and 2) the value of personal belongings
located in his office and used in his employment which he claims were confiscated by Susan.
       In his second lawsuit, Bill’s petition explains who owns Waller Media and who controls
Waller Media. He also describes his roles and job duties at Waller Media as “Chief Engineer and
IT Manager.” He describes in detail how, due to Waller Media’s cash-flow problem and as a
normal business practice, he provided a means for the company to acquire goods, services, and
merchandise necessary for continuity of operations of Waller Media. The petition also explains
that, when “Susan took over Waller Media,” she confiscated all of Bill’s personal belongings
including tools and his workstation. He described these items as “merchandise and goods supplied
to Waller Media” that he used in his employment. He attached exhibits showing itemized lists of
the charges for which he sought reimbursement and the personal property for which he sought
compensation. He claimed that, as an employee of Waller Media, he personally paid for fuel,
maintenance, supplies, parts, utilities, and repairs for company vehicles, generators, transmitter
sites, the office building, and studios. These are all allegedly expenses incurred as part of his job.
       We conclude that the invasion of privacy claim in the first suit arises out of the same subject
matter as the claims in the second suit, that is, the business operations of Waller Media. See Barr,
837 S.W.2d at 631. The business expenses incurred by Bill on behalf of Waller Media in the
course of his employment and Susan’s actions, taken when she took control of Waller Media, that
resulted in loss of property Bill used to perform his job at Waller Media, constitute a series of
transactions. Relatedness of the two suits is illustrated by Susan’s confiscation of Bill’s computer
which plays a major role in his complaints in both suits. The underlying acts of the invasion of
privacy claim in the first suit, Susan’s acts of taking control of Waller Media, terminating Bill,
confiscating Bill’s computer, and disclosing his private information, are integrally related to the
complaints addressed in the second suit. Thus, the invasion of privacy claim asserted in the first
suit and affirmed on appeal and the claims asserted in the second lawsuit have a common nucleus
of operative facts. See In re Paige, 610 F.3d at 872; see also Cont’l Casing Corp. v. Siderca
Corp., 38 S.W.3d 782, 792-93 (Tex. App.―Houston [14th Dist.] 2001, no pet.) (where judgment
in first suit was reversed on written contract claims and affirmed on oral contract claims, res
judicata applied to bar second suit’s claims based on same facts as first suit’s oral contract claims).

                                                  6
Therefore, because the cause of action in both suits arose out of the same subject matter, Appellees
met the same claim requirement of res judicata. See Amstadt, 919 S.W.2d at 652.
        Since we determined that the claims in the second lawsuit arise out of the same subject
matter as the affirmed portion of the judgment in the first lawsuit, it follows that there is a prior
final judgment with respect to Bill’s claim in the second suit. Therefore, Appellees also met the
final judgment requirement of their affirmative defense. See id. Because Appellees showed
entitlement to judgment on the basis of the affirmative defense of res judicata, the trial court did
not err in granting Appellees’ motion for summary judgment. See Hood, 924 S.W.2d at 121. We
overrule Bill’s first issue.


                               BILL’S MOTION FOR SUMMARY JUDGMENT
        In his second issue, Bill contends the trial court erred in denying his motion for summary
judgment. His motion addressed his suit on a sworn account. He argued that he established each
element of his cause of action, and Appellees did not adequately deny the account as required by
Rule of Civil Procedure 185. Bill asks this court to render judgment in his favor.
        When both sides move for summary judgment and the trial court grants one motion but
denies the other, ordinarily the appellate court should review both sides’ proof and determine all
questions presented by the motions. Mid-Continent Cas. Co. v. Global Enercom Mgmt., Inc.,
323 S.W.3d 151, 153-54 (Tex. 2010) (per curiam). The appellate court should then render the
judgment the trial court should have rendered. Id. at 154. Courts may review the denial of a cross-
motion for summary judgment if that cross-motion sought a final judgment in the trial court. See
Frontier Logistics, L.P. v. Nat’l Prop. Holdings, L.P., 417 S.W.3d 656, 664 (Tex. App.―Houston
[14th Dist.] 2013, pet. denied). However, the denial of a partial summary judgment will usually
not be reviewable on appeal. See In re D.W.G., 391 S.W.3d 154, 164 (Tex. App.―San Antonio
2012, no pet.). But, when the moving parties in both motions seek summary judgment on the same
issue, the court of appeals may review a cross-motion that does not address all claims. See Fed.
Deposit Ins. Corp. v. Lenk, 361 S.W.3d 602, 611 (Tex. 2012); Valence Operating Co. v. Dorsett,
164 S.W.3d 656, 661 (Tex. 2005) (held that when both parties move for partial summary judgment
on the same issues, reviewing court considers evidence presented by both sides, determines all
questions presented, and if the reviewing court determines that the trial court erred, renders the
judgment the trial court should have rendered).

                                                  7
       Bill’s motion did not address his requests for exemplary damages, attorney’s fees, or a
determination of his alter ego theory. Therefore, his motion did not seek a final judgment. See
Farm Bureau Cty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 163 (Tex. 2015) (per curiam)
(judgment that did not dispose of attorney’s fees is not final); In re Burlington Coat Factory
Warehouse of McAllen, Inc., 167 S.W.3d 827, 830 (Tex. 2005) (judgment that does not dispose
of claim for exemplary damages is not final); U.S. Builders, Inc. v. Atlantic Louetta, L.P., 95
S.W.3d 585, 589 (Tex. App.―Eastland 2002, no pet.) (summary judgment that did not dispose of
all claims, including an alter ego claim, was not final).
       Appellees’ motion addressed all of Bill’s claims, but not on the merits.          Appellees
established entitlement to judgment as a matter of law based on their affirmative defense of res
judicata. In contrast, Bill’s motion addressed the merits of his cause of action for suit on a sworn
account. Therefore, Bill’s motion sought a partial judgment, and the parties’ competing motions
did not seek summary judgment on the same issues. See Star Elec., Inc. v. Northpark Office
Tower, LP, No. 01-17-00364-CV, 2019 WL 2094328, at *23 (Tex. App.―Houston [1st Dist.]
May 14, 2019, no pet.) (mem. op.) (although the court ultimately based its ruling on appellant’s
failure to preserve its complaint, the court noted that the competing motions were not on the same
issue where appellee moved for summary judgment on an affirmative defense and appellant moved
for summary judgment on the merits of its claims.); Fairfield Indus., Inc. v. EP Energy E&P Co.,
L.P., 531 S.W.3d 234, 251 (Tex. App.―Houston [14th Dist.] 2017, pet. denied) (where defendant
sought summary judgment on all of plaintiff’s claims and plaintiff sought partial summary
judgment on different issues, including judgment as to nine defenses asserted by defendant in its
answer, appellate court could not reverse and render judgment as to plaintiff’s motion.); Coreslab
Structures (Tex.), Inc. v. Scottsdale Ins. Co., 496 S.W.3d 884, 891 (Tex. App.―Houston [14th
Dist.] 2016, no pet.) (held that where defendant sought summary judgment on all of plaintiff’s
claims, asserting specific arguments that plaintiff is not entitled to its alleged damages, while
plaintiff’s partial cross-motion sought judgment based on evidence that it conclusively established
its entitlement to judgment on two of its claims, the two motions did not seek judgment on the
same issues). Accordingly, we overrule Bill’s second issue.


                                            DISPOSITION
       Having overruled both of Bill’s issues, we affirm the trial court’s judgment.

                                                  8
                                                              JAMES T. WORTHEN
                                                                 Chief Justice



Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          9
                               COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                        SEPTEMBER 9, 2020


                                      NO. 12-19-00326-CV

                                   WILLIAM D. WALLER, JR.,
                                     Appellant
                                        V.
                 SUSAN WALLER, DOROTHY REID WALLER,
                          AND WALLER MEDIA, LLC,
                                     Appellees
_____________________________________________________________________________
                          Appeal from the 2nd District Court
                 of Cherokee County, Texas. (Tr.Ct.No. 2019-01-0048)
_____________________________________________________________________________
                  THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this Court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                       James T. Worthen, Chief Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     10